Citation Nr: 0715959	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-42 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected status post mechanical lumbosacral sprain prior to 
January 9, 2004, and in excess of 20 percent from January 9, 
2004, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1996 to October 
2000.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  The veteran submitted a notice of disagreement in 
January 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in November 2004.

By letter dated in October 2005, the veteran was informed of 
a scheduled November 2005 videoconference hearing before a 
member of the Board.  He failed to appear for that hearing.  

In June 2006, the Board received evidence not previously 
considered by the RO.  This evidence consists of a medical 
opinion rendered by Craig N. Bash, M.D.  Dr. Bash expresses 
an opinion that the veteran suffers neurological symptoms 
from ruptured discs at the L4-5 and L5-S1 level, which this 
physician attributes to the veteran's service.  In March 
2005, the RO denied the veteran's claim for service 
connection for degenerative disc disease with herniation L4 
to S1.  The record is absent for a notice of disagreement to 
the March 2005 RO decision and the issue of service 
connection for disc disease from L4 to S1 is not before the 
Board.  Dr. Bash's medical opinion and supporting data does 
not address the rating criteria for the veteran's service 
connected disability of the lower back but rather address a 
disorder for which the veteran is not service connected.  As 
such, this evidence is not pertinent to the veteran's claim 
for an increased rating for service-connected status post 
mechanical lumbosacral sprain, the only issue presently 
before the Board.  Therefore, the Board will adjudicate the 
veteran's claim for an increased rating for his service-
connected disability irrespective of this evidence.  See 38 
C.F.R. § 20.1304(c) (2006).  

A petition to reopen a claim for service connection for 
degenerative disc disease of the lumbar spine and a claim for 
entitlement to a total disability rating for compensation 
purposes based upon individual unemployability is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to January 9, 2004, no competent evidence of record 
demonstrates that the veteran's service-connected status post 
mechanical lumbosacral sprain resulted in muscle spasm on 
extreme forward bending; loss of lateral spine motion, 
unilateral, in standing position; greater than slight 
limitation of motion of the lumbar spine; forward flexion of 
the thoracolumbar spine of 60 degrees or less; combined range 
of motion of the thoracolumbar spine of 120 degrees or less; 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

2.  From January 2004 forward, the veteran's service-
connected status post mechanical lumbosacral sprain results 
in forward flexion of the thoracolumbar spine limited to 40 
degrees by pain, but does not result in severe limitation of 
motion of the lumbar spine; marked limitation of forward 
bending in the standing position; loss of lateral motion with 
osteo-arthritic changes; listing of the whole spine to the 
opposite side; positive Goldthwait's sign; abnormal mobility 
on forced motions; or ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected status post mechanical lumbosacral sprain, 
prior to January 9, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45 (2006), 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002), Diagnostic Code 5237 (2006).  

2.  The criteria for a rating in excess of 20 percent for 
service-connected status post mechanical lumbosacral sprain, 
from January 9, 2004, forward, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45 (2006), 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2002), Diagnostic Code 5237 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided with notice as to 
assignment of effective dates.  However, the veteran cannot 
be prejudiced by this lack of notice.  As the Board is 
denying his claim for an increased rating, any question as to 
assignment of an effective date is moot.  

VA satisfied the duty to notify by means of a letter dated in 
July 2002.  This letter was provided to the veteran prior to 
the initial adjudication by the RO in March 2003.  The 
veteran was asked to "submit records describing how serious 
your disability is at this time."  Such would include any 
evidence in his possession.  He was told of his and VA's 
respective duties in obtaining evidence.  The content and 
timing of this notice substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

While the July 2002 letter was not the model of VCAA notice 
for an increased rating claim, the Board finds that the 
veteran has demonstrated that he has actual knowledge of the 
requirements of a successful claim for an increased rating.  
In his July 2002 claim he specifically stated that he was 
seeking a higher rating due to the problems "that are 
increasing of my lower back."  In a letter dated in April 
2004, the veteran argued that his lower back pains had 
escalated and that he had "been complaining of the 
increasing severity of my lower back pains for the past 
year."  In the June 2004 notice of disagreement, his 
representative argued that he should be evaluated at 40 
percent or 60 percent for his lower back disability and cited 
to a specific diagnostic code.  In an April 2004 letter, the 
veteran stated that he realized that statements made by a VA 
medical examiner as to the level of the veteran's pain were 
"critical" for VA in determining his rating.  He also 
supplied a summary of events specifying that he had 
complained to his private physician that his lower back pains 
were becoming more severe.  In a statement submitted to VA in 
October 2005, the veteran's representative cited statutes, 
case law, and regulations in argument for a higher rating.  

Given the above, it is clear that the veteran has actual 
knowledge of the requirements for a successful claim for an 
increased rating, that is, that his disability has increased 
in severity.  Therefore, any deficiency in notice will not 
result in prejudice to the veteran and the Board will proceed 
to adjudicate his claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (where a veteran has demonstrated actual 
knowledge of the requirements for establishing an earlier 
effective date, defects in VCAA notice are not prejudicial to 
the veteran).  




Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  All records for which the veteran 
sought VA assistance in obtaining, have been obtained.  An 
appropriate VA examination was afforded the veteran in March 
2004.  

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2006).  

The Board notes that during the pendency of the veteran's 
appeal, changes were made to the Schedule for Rating 
Disabilities for disabilities of the spine effective 
September 26, 2003.  When a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
see also Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Since service connection has been granted, the veteran's 
status post mechanical lumbosacral sprain has been evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 and 5237, both 
for lumbosacral strain.  Only these Diagnostic Codes and 
Diagnostic Code 5295, for limitation of motion of the lumbar 
spine, are appropriate for rating the veteran's service-
connected disability of the lumbar spine.  Consideration of 
criteria for rating intervertebral disc syndrome would be 
inappropriate because the veteran is not service connected 
for this disability.  In this case, the April 2004 rating 
decision contains the criteria for evaluating lumbosacral 
strain effective prior to September 2003 and the criteria 
found in the September 2003 revision.  The October 2004 
statement of the case contains the full text of the criteria 
as revised in September 2003.  Thus, the RO has considered 
both the unrevised and revised criteria and the veteran has 
been informed of the criteria considered.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provided for a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo- arthritic changes, or narrowing 
or irregularity of the joint space, or some of the above with 
abnormal mobility on forced motions.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warranted a 20 
percent rating.  Id.  Lumbosacral strain with characteristic 
pain on motion warranted a 10 percent rating.  Id.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292 provided for a 40 percent rating for 
severe limitation of motion of the lumbar spine, a 20 percent 
rating for moderate limitation of motion of the lumbar spine, 
and a 10 percent rating for and slight limitation of motion 
of the lumbar spine.  

Effective since September 26, 2003, lumbosacral strain is 
evaluated under Diagnostic Code 5237 according to the General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

In pertinent part, a100 percent rating is warranted for 
unfavorable ankylosis of the entire spine, a 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine, a 40 percent rating is warranted for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.  Id.  

Several notes under the General Rating Formula for Diseases 
and Injuries of the Spine provide guidance in rating 
disabilities of the spine.  Note (1) directs VA to evaluate 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate Diagnostic Code.  Id.  

In pertinent part, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  Id.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  The normal 
range of motion of the spine is also depicted in 38 C.F.R. § 
4.71a Plate V.  

Note (3) under General Rating Formula for Diseases and 
Injuries of the Spine found in 38 C.F.R. § 4.71a  explains 
that in exceptional cases, an examiner may state that because 
of age, body habitus, neurologic disease, or other factors 
not the result of disease or injury of the spine, the range 
of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for 
that individual will be accepted.  Id.  

Note (4) directs VA to round each range of motion measurement 
to the nearest five degrees.  Id.  Note (5) explains that for 
VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Id.  Fixation of a spinal 
segment in neutral position (zero degrees) always represents 
favorable ankylosis.  Id. 

VA outpatient treatment records from February 2003 contain 
the veteran's complaints of lower back pain and mild 
tenderness to palpation at the sacroiliac joint but do not 
contain evidence sufficient for rating the veteran's 
disability on appeal.  The veteran failed to report for VA 
examinations scheduled in August 2002 and February 2003.

The veteran underwent VA examination of his spine in March 
2004.  Range of motion of the thoracolumbar spine was 
measured at 65 degrees of forward flexion with reported pain 
at 40 degrees, and he reached 75 degrees on repeat flexion.  
Extension was measured at 40 degrees with pain reported at 20 
and 35 degrees with repeated extension.  Lateral extension 
was 30 degrees with reported pain at 15 and 25 degrees with 
repeated extension, bilaterally.  Left lateral rotation was 
measured at 50 degrees with reported pain at 40 degrees and 
50 degrees with repeated left lateral rotation.  Right 
lateral rotation was measured at 50 degrees with reported 
pain at 45 degrees and 50 degrees with repeated right lateral 
rotation.  The examiner indicated that a 5 percent functional 
limitation occurred during flareup and there was no 
additional functional loss after repeated activity.  

The veteran reported symptoms of low grade stabbing pain 
across the lower back with sharp radiation of pain to his 
left buttock and left posterior thigh to his knee but no 
numbness, weakness, or bladder of bowel complaints.  There 
were no objective neurological findings.  X-rays of the 
lumbar spine revealed a minimal loss of height of the body of 
L1, but were otherwise normal.  Examination found the 
veteran's spine to be midline from the thoracic to the 
lumbosacral areas.  There was mild point tenderness to 
palpation with left greater than right of the paralumbar 
spinal muscles.  There was no muscle spasm noted, or heat, 
edema or effusion.  The diagnosis was status post lumbar 
strain with continuing back pain.  

VA outpatient records from June 2004 reported observable 
palpable muscle spasms of the paraspinalis muscle group of 
the lumbar area.  March 2004 contain no additional evidence 
suitable for rating the disability on appeal.  Private 
medical records associated with the claims file address only 
disorders not before the Board.  

Because there is no relevant evidence for rating the 
veteran's disability prior to March 2004, a rating higher 
than the 10 percent already assigned prior to January 9, 2004 
is not warranted.  

Evidence since January 2004 shows the veteran's spine to be 
midline from the thoracic to the lumbosacral area, precluding 
a finding of listing of the whole spine to the opposite side.  
The record is absent for a finding of positive Goldthwaite's 
sign, arthritic changes of the lumbar spine, narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motions.  The most limited flexion of the 
thoracolumbar spine is 38 degrees due to pain, including the 
effects of flareup.  This limitation of motion is not 
"marked" limitation of forward bending, does not meet the 
requirement of limitation to 30 degrees or less for a 40 
percent rating under the revised criteria, and, by analogy, 
cannot be considered severe limitation of motion of the 
lumbar spine or marked limitation of forward bending in the 
standing position.  The Board notes that the provisions of 38 
C.F.R. § 4.40 and §4.45, as required by DeLuca, have been 
considered as evidenced by discussion of pain on motion, the 
functional limitation during flareup, and the effect of 
repeated motion.  

As the record contains no objective evidence of neurological 
disability attributed to the veteran's lumbosacral sprain, a 
separate rating under a diagnostic code for neurological 
disability is not warranted.  

Because medical evidence of record fails to demonstrate that, 
from January 9, 2004 forward, the veteran's status post 
mechanical lumbosacral sprain does not meet applicable 
criteria for a rating higher than 20 percent, a higher rating 
is not warranted.  


Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2006).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the 



Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

No evidence of record shows that the veteran's service-
connected status post mechanical lumbosacral sprain has 
resulted in hospitalization.  Nor does the record show that 
this disability has resulted in marked, or for that matter 
any, interference with employment.  February 2003 records 
from Linda O'Leary, M.D., of the Kaiser Foundation, indicate 
that the veteran injured his right knee while working as a 
tow truck driver that same month.  December 2003 records from 
James C. Thomas, Jr., M.D., report the veteran's post service 
work related right knee injury in February 2003, that he 
stopped working in July 2003, and that he would be 
temporarily and totally disabled from July 2003 until January 
2004.  There is no mention of a back disability.  All other 
references of record attribute the veteran's alleged 
inability to work to disorders for which he is not service 
connected, whether it be depression or degenerative disc 
disease.  The record is absent for objective evidence that 
the veteran has ever lost or been denied employment due to 
his service-connected disability.  The Board thus finds that 
evidence of record does not establish that the veteran's 
service-connected status post mechanical lumbosacral sprain 
has resulted in marked interference with employment or 
hospitalization.  

In the absence of evidence presenting exceptional 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.


Conclusion

For the reasons stated above, the veteran's claim for a 
higher rating for his service-connected status post 
mechanical lumbosacral sprain must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. 



App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to a rating in excess of 10 percent for service 
connected status post mechanical lumbosacral sprain prior to 
January 9, 2004, and in excess of 20 percent from January 9, 
2004, forward, is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


